EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), made as of this 13th  day of
December, 2011, between Iron Eagle Group, Inc., a corporation organized under
the laws of the State of Delaware (the "Company"), and Edward English, a New
Jersey resident (the "Executive").

BACKGROUND

WHEREAS, the Company is engaged in the business of owning, operating and
managing construction and construction-related companies (the “Business”).

WHEREAS, the Company desires to hire Executive and Executive desires to work for
the Company upon the terms and conditions hereinafter set forth.

WHEREAS, this Agreement contains the entire understanding of the employment
arrangement with the Company and supersedes all discussions, proposals or prior
agreements, written or oral, and all other communications relating to the
subject matter hereinafter set forth.  

WHEREAS, the provisions set out in this Agreement are to be interpreted fairly
between Executive and Company and not in favor or against either party.     

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

1. Definitions.

a. Cause. For purposes of this Agreement, "Cause" with respect to the
termination by the Company of the Executive's employment, shall mean:

(i) failure by the Executive to perform his duties for the Company under this
Agreement or to perform the directives of the Board of Directors of the Company
(the "Board") which, if capable of being cured, remains uncured for more than
thirty (30) days after written notice from the Board specifying such failure;

(ii) misconduct by the Executive which causes material injury to the Company;

(iii) a material breach or violation by the Executive of any provision of this
Agreement which, if capable of being cured, remains uncured for more than thirty
(30) days after written notice specifying such violation or breach is given to
Executive;

(iv) conviction of, or a plea of guilty or nolo contendre to, a felony or other
crime involving moral turpitude, embezzlement, fraud or dishonesty (other than a
traffic violation);

(v) habitual alcohol abuse or drug abuse (provided such condition is confirmed
by a licensed physician retained by the Company); or

(vi) unexplained absenteeism in excess of that which is permitted in Section
5(d) of this Agreement (other than for illness), after a warning (with respect
to substance abuse or absenteeism only) in writing from the Board to refrain
from such behavior, and the passage of thirty (30) days from the date of such
warning.

b. Good Reason. When used with reference to a voluntary termination by Executive
of his employment with the Company, "Good Reason" shall mean any of the
following, if taken without Executive's express written consent:

(1) a reduction by the Company in the Executive's compensation (including
deferred salary) to an amount less than the Executive's compensation as
expressed in Section 4;

(2) the Executive is demoted by means of a substantial reduction, in authority,
responsibilities or duties usually consistent with the position described in
Section 1 hereof;

(3) the Executive’s duties or responsibilities are increased beyond those
described in Section 1 hereof; or

(4) the Company shall fail to complete the public/private funding/financing of
the acquisition of Tru-Val Electric Corp. (as presently constituted, and as such
transaction may be amended from time to time) (the “Tru-Val Funding”) by July
31, 2012.

c. Term. This Agreement shall start on December 13th, 2011 (“Start Date”) and
shall terminate on September 30, 2015 (the “Term”), unless sooner terminated in
accordance with the provisions hereof.

2. Position.

a. Duties. During the Term, the Executive shall serve as the Chief Executive
Officer of the Company, with duties consistent with those performed by a chief
executive officer, including general supervision over the business and affairs
of the Company and each of its subsidiaries and divisions; carrying out the
policies established by the Board of Directors of the Company; creating
executive strategy, targeting, supervising the conduct of due diligence, and
executing the acquisition of companies that fit the Company’s business model.
The Executive will report to the Board of Directors of the Company (“Board”).
The Executive shall devote so much of his time, energy and attention to the
business of the Company as shall be necessary to fully discharge his duties and
responsibilities as defined herein, and shall not, during the Term, be engaged
in any other activity that may interfere in any respect with the performance of
the Executive's duties.  As part of Executive’s duties, Executive agrees to
report to the Board on a quarterly basis, either in person or by teleconference,
to review the Company’s progress, direction, strategy and performance.  The
Executive shall also be nominated as a Director to the Board with duties
consistent with those of a public company director.

b. Company Policies. Executive agrees to comply with all Company policies and
procedures in effect as of the Start Date as well as any reasonable
modifications and/or reasonable additions to those policies and procedures.  The
parties understand however, that if there is a conflict between any policy or
procedure with any provision contained in this Agreement, the provisions
contained in this Agreement shall prevail and govern the rights and obligations
of the parties hereto.

4. Compensation.  

a.

Accrued Compensation. Notwithstanding anything else in the Agreement, the
Executive and Company agree that Executive’s compensation, severance, auto
allowance, and /or other benefits will accrue from the Start Date until the
Company closes the acquisition of Tru-Val Electric Corporation, a New York
corporation and completes the Tru-Val Funding.  In the event Executive
terminates this Agreement in accordance with the provisions of Section 1(b)(4)
then, and in such event, the Company shall have no obligation to make any
payment to the Executive, whether compensation, severance, auto allowance,
and/or other benefits defined in this Agreement, by whatever term defined.

b.

Signing Bonus. The Company will pay Executive a signing bonus in cash of Sixty
Thousand ($60,000.00)  Dollars.

 c.

Base Compensation. The Company will pay Executive an annual gross base salary
(“Base Compensation”) in cash as per the following schedule, which shall be
payable at least semi-monthly:

(i) Start Date through December 31, 2012: Two Hundred Fifty Thousand
($250,000.00) Dollars;

(ii) January 1, 2012 through December 31, 2013: Three Hundred Thousand
($300,000.00) Dollars;

(iii) January 1, 2013 through December 31, 2014: Three Hundred Fifty Thousand
($350,000.00) Dollars; and

(iv) January 1, 2014 through September 14, 2015: Four Hundred Thousand
($400,000.00) Dollars.

d.

Guaranteed Annual Bonus Pool Compensation. Commencing April 1st and ending March
31st each year during the Term (each, an “Anniversary Year”), the Company shall
pay to the Executive (not later than ninety (90) days next following the
expiration of each Anniversary Year) fifty (50%) percent of the “Bonus Pool”,
which such Bonus Pool shall equal ten (10%) percent of the consolidated pre-tax
income of the Company earned in the Anniversary Year then ending (before
deduction for any payment from such Bonus Pool.  Executive’s Guarantee Annual
Bonus Pool Compensation shall not exceed Five Hundred Thousand ($500,000.00)
Dollars without the approval of the Board, voting to the exclusion of the
Executive, who shall not be entitled to vote thereon.

e.

Additional Bonuses.  In addition to the Annual Bonus Pool Compensation, the
Company shall pay to Executive a completion bonus on the closing of the Tru-Val
Funding in the amount of Two Hundred Fifty Thousand ($250,000.00) Dollars.  In
addition thereto, the Company shall pay to the Executive such additional bonuses
(payable in cash and/or shares of common stock of the Company) at such time(s),
in such amount and upon such terms as shall be determined in the sole discretion
of the Compensation Committee of the Board and ratified by the Board (with the
Executive abstaining from any such vote).

f.

Equity.  Effective as of the Start Date, Executive shall be granted restricted
common stock of the Company, such that Executive shall own fifteen (15%) percent
of the total issued and outstanding stock of the Company. For a period of three
(3) months after the start of this agreement, no material dilution thereof may
occur without the Executive’s prior written consent.  Thereafter, material
dilution of Executive’s equity may occur only in the event, and to the extent,
of the dilution of the equity interests of all other shareholders of the Company
existing as of the date of the proposed material dilution.  This stock shall
vest over a twenty (24) month period, on a straight line basis (i.e., 1/24 per
month).

g.

Incentive Stock Options.  The Executive shall be entitled to participate in such
stock options or incentive stock compensation as shall be established from time
to time by the Board.  The time, amount and grant of Options shall be in the
sole discretion of the Board based upon Executive’s performance on an annual
basis.

5. Expenses and Fringe Benefits.

a. Expenses. During the Term, the Company shall reimburse the Executive for all
ordinary and necessary business expenses reasonably incurred by him with respect
to the business of the Company and submitted to the Company (with appropriate
supporting documentation) for reimbursement in accordance with the reasonable
policies established from time to time by the Board.

b. Auto Allowance. The Executive shall be entitled to a monthly auto allowance
of $1,000.00 , which includes all auto expenses, including, but not limited to,
lease, ownership, and/or insurance, but excluding fuel costs, which shall be
recoverable by Executive pursuant to Section 5(a) hereof.

c. Other Benefits. During the Term, the Executive also shall be entitled to
participate in or receive health and other benefits under insurance and other
Executive benefit plans of the Company which are generally available to its
Executives.

d. Vacation. The Executive shall be entitled to six (6)  weeks paid vacation, as
well as five (5) personal/sick days, used as necessary Vacation may not be taken
for more than two (2) consecutive weeks.

6. Termination for Cause. The Company shall have the right to terminate the
Executive for Cause, upon written notice to him of the termination which notice
shall specify the reasons for the termination and the date of termination. In
the event of termination for Cause, the Executive shall not be entitled to any
further benefits under this Agreement, other than anything previously earned or
accrued.  For purposes of this Agreement, the "date of termination", with
respect to termination for Cause, shall mean the date set forth in the notice of
termination.

7. Disability. During the Term, if the Executive becomes permanently disabled,
or is unable to perform his duties hereunder for four (4) consecutive months, in
each case as determined by the Board in its reasonable discretion, the Company
may terminate the employment of the Executive. In such event, the Executive
shall not be entitled to any further benefits under this Agreement other than
payments under any disability insurance policy which the Company may have
obtained generally for the benefit of its Executives.

8. Death Benefits. The Executive's employment arrangement hereunder shall
terminate upon his death. Upon the Executive's death, the beneficiaries
designated by the Executive shall be entitled to the death benefits of any life
insurance policy for the Executive (not including any "key man" life insurance
policy, the benefits of which are payable to the Company) paid for by the
Company, but his estate shall receive unpaid Base Compensation through September
14, 2015, and any other compensation previously earned or accrued as of the date
of Executive’s death.

9. Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Term after providing thirty
(30) days prior written notice to the Executive.  In addition, Executive may
resign for Good Reason during the Term upon thirty (30) days prior written
notice (the "Resignation Notice") to the Company specifying the Good Reason,
provided, however, the Resignation Notice must be preceded by a written warning
("Warning Notice") from the Executive to the Company sent thirty (30) days prior
to the Resignation Notice, stating that Good Reason exists and specifying the
Good Reason. After the date of the Executive's Warning Notice, the Company may
cure the Good Reason within thirty (30) days and, if it elects to do so, shall
so notify the Executive promptly.

If the (i) Company terminates the Executive's employment arrangement during the
Term without Cause, or (ii) Executive resigns for Good Reason, the Company shall
pay Executive a lump sum ("Lump Sum Payment") equal to (x) one (1) year Base
Compensation, if this Agreement is terminated on or after the Start Date, and
before September 14, 2013, (y) eighteen (18) months Base Compensation, if this
Agreement is terminated on or after September 15, 2013, and before the end of
the Term, together with, in either event (i.e., “(x)” or “(y)”), (z) any other
compensation previously earned or accrued

As a condition to the receipt of the Lump Sum Payment, the Executive and the
Company must first each execute and deliver to the other party a bilateral,
mutual agreeable, release releasing the Executive, the Company and its
affiliates, and the officers, managers, employees, Executives and agents of the
Company and its affiliates, from any and all claims and from any and all causes
of action of any kind or character that the Executive or Company may have
arising out of the Executive's employment arrangement with the Company or the
termination of such employment arrangement, excepting, however, any liability
which Executive may have which is covered under any policy of directors’ and
officers’ liability insurance secured by the Company.

10. Resignation Without Good Reason. In the event that the Executive resigns
from the Company at any time during the Term without Good Reason, the Executive
shall not be entitled to any compensation (however defined or termed) following
the effective date of such resignation, except that which has already accrued.

11. Non-Disclosure/Non-Compete.

a. Non-Disclosure of Confidential Information. Except in the course of the
discharge by Executive of his duties and obligations hereunder, Executive shall
not, at any time during the Term, and for a period of two (2) years following
the expiration of the Term, directly or indirectly use for his own benefit or
purpose, or disclose to a third party or use for the benefit or purpose of any
person or entity other than the Company, any confidential information or
proprietary data of the Company or any of its subsidiaries or affiliates. The
Executive acknowledges that confidential information includes, among other
things, information regarding sales, costs, customers, employees, executives,
products, services, apparatus, equipment, processes, formulas, marketing, or the
organization, business or finances of the Company. The Company and the Executive
agree that as between them, all of the confidential information constitutes
important and material trade secrets of the Company and affects the successful
conduct of the Company's business and its goodwill, and that any breach of any
term of this section is a material breach of this Agreement.

b. Ownership of Competitive Businesses. While acting as an executive for the
Company, with the exception of the stock ownership in the Company, Executive may
own, directly or indirectly, solely as an investment, up to five percent (5%) of
any class of Publicly Traded Securities of any firm or entity which owns a
competitive business.  For the purposes of this Agreement, the term "Publicly
Traded Securities" shall mean securities that are traded on a national
securities exchange or listed on the National Association of Securities Dealers
Automated Quotation System.

c. Non-Competition.  Employee agrees that during the Term, and for a period of
twenty-four (24) months following the date of this Agreement, and twelve (12)
months following cessation of employment for any reason, whichever is later,
Employee will not compete with the Company by performing activities (of the type
performed by Employee for the Company) for either direct competitors of the
Company or companies in which the Company has had acquisition discussions.  In
the event Executive terminates this Agreement in accordance with the provisions
of Section 1(b)(4) then, and in such event, the provisions of this Section 11(c)
shall not apply, shall be null and void and of no force or effect whatsoever.

d. Non-Solicitation. The parties agree that the Company, its employees,
consultants, clients, customers and vendors are valuable assets and are
difficult to replace.  During the Term, and for a period of one (1) year after
the end of the Term (by termination or expiration, as applicable), Employee
shall not, directly or indirectly (i) encourage any employee, vendor, or
customer of the Company, its parent or affiliates, to discontinue their/its
relationship with the Company, or (ii) solicit the services of any employee of
the Company, its parent or affiliates.

e. Non-disparagement. The Parties acknowledge the importance of maintaining the
privacy of Company and all individuals who have, will have or have had any
relationship with such organization as a current or former executive,
independent contractor, officer or director or manager of such entities (the
“Privacy Group”).  For a period of twenty-four (24) months after Termination,
Executive and Company will not disparage the Executive or the Privacy Group in
connection with interviews, books and articles appearing in media, or
participation on a reality television show where any details other than the
length of Executive’s employment arrangement and job title are discussed.
Moreover, the parties agree that the limitations and restrictions contained in
this subparagraph 11(e) are part of the bargained-for exchange and are reflected
in the consideration of the parties to this Agreement.

f. Survival. This Section 11 shall survive the end of this Agreement, by
termination or expiration, as appropriate.

12. GOVERNING LAW. THE TERMS OF THIS AGREEMENT SHALL BE GOVERNED BY, AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

13. Entire Agreement. This Agreement supersedes all other prior agreements and
understandings with respect to the matters covered hereby.

14. No Oral Amendment. The amendment or termination of this Agreement may be
made only in a writing executed by the Company and the Executive, and no
amendment or termination of this Agreement shall be effective unless and until
made in such a writing.

15. Successors; Assignment. This Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the assets or stock of the Company, as
well as to the surviving entity in any merger between the Company and another
entity or entities. This Agreement is personal to the Executive and the
Executive may not assign any of his rights or duties hereunder, but this
Agreement shall be enforceable by the Executive's legal representatives,
executors or administrators.

16. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one (1) such counterpart.

17. Modifications.  No modification or alteration of any part of this Agreement
will be effective unless it is made in writing and signed by the Executive and
the chairman of the Board.  The provisions of this Agreement are binding on all
assigns and successors in interest.

18. Dispute Resolution.

a. Subject to the exceptions noted in this Section 18, if Company and Executive
are unable to resolve any dispute relating to this Agreement on their own, both
parties agree to resolve the dispute in final and binding arbitration in front
of one (1) arbitrator who is an expert in areas relating to such dispute from
the Judicial Arbitration and Mediation Service (“JAMS”) in accordance with their
then current employment arbitration rules.  The venue for the arbitration shall
be New York, New York.

b. Excluding any delay caused by JAMS, any arbitration contemplated must be
completed within ninety (90) days from the date of filing of the arbitration
demand with JAMS.  The arbitration hearing must be completed within a single day
and the arbitrator must provide a written opinion specifying the reasons for the
decision in writing within ten (10) business days of conclusion of the
arbitration hearing, if possible.

c. This provision is self-executing.  In the event either party fails to appear
at any properly noticed arbitration proceeding, an award may be entered against
such party by virtue of such failure to appear.  Any arbitration award shall be
enforceable by any court of competent jurisdiction.

d. Notwithstanding the foregoing, any claim relating to the validity of any
Confidential Information or any other proprietary technology or intellectual
property shall not be determined by arbitration, but only by a state court of
competent jurisdiction in New York, New York.  The parties further agree that
injunctive relief is available to either party for any breach of the obligations
under this Agreement which (i) relates to proprietary rights or Confidential
Information, (ii) is otherwise not subject to remedy by monetary damages, and
(iii) will cause irreparable harm, in addition to all other remedies provided in
this Agreement, available at law, or in equity.

e. Any claim hereunder not submitted within one (1) year following the
expiration of this Agreement, by termination or otherwise, shall be null and
void.

f. This Paragraph 18 shall survive the expiration of this Agreement, by
termination or otherwise.

[balance of this page intentionally left blank – signature page follows]





1







IN WITNESS WHEREOF, the parties have the authority and have caused this
Agreement to be executed as of the day and year first written above.

Executive:







By :


Name:

Edward English




Company:

Iron Eagle Group, Inc.










By:


Name:  Jason M. Shapiro

Title:  Chief Financial Officer








2





